Name: Commission Regulation (EC) No 591/2004 of 30 March 2004 adopting temporary provisions for the issue of import licences applied for pursuant to Regulation (EC) No 565/2002 establishing the method for managing tariff quotas and introducing a system of certificates of origin for garlic imported from third countries
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  cooperation policy;  trade;  international trade
 Date Published: nan

 Avis juridique important|32004R0591Commission Regulation (EC) No 591/2004 of 30 March 2004 adopting temporary provisions for the issue of import licences applied for pursuant to Regulation (EC) No 565/2002 establishing the method for managing tariff quotas and introducing a system of certificates of origin for garlic imported from third countries Official Journal L 094 , 31/03/2004 P. 0006 - 0006Commission Regulation (EC) No 591/2004of 30 March 2004adopting temporary provisions for the issue of import licences applied for pursuant to Regulation (EC) No 565/2002 establishing the method for managing tariff quotas and introducing a system of certificates of origin for garlic imported from third countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), and in particular Article 31(2) thereof,Whereas:(1) Commission Regulation (EC) No 565/2002(2) lays down that Member States are to notify licence applications to the Commission on Mondays and Thursdays each week and issue the licences on the fifth working day following the date on which the application was lodged, provided that the Commission has not taken any measures during that period.(2) Thursday 8, Friday 9 and Monday 12 April 2004 are Commission holidays. The issue of licences applied for between Monday 5 and Friday 9 April 2004 should therefore be postponed.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Import licences applied for between Monday 5 and Friday 9 April 2004 pursuant to Regulation (EC) No 565/2002 shall be issued on Thursday 15 April 2004, provided that the Commission has not taken any measures during that period in accordance with Article 8(2) of that Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 March 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64).(2) OJ L 86, 3.4.2002, p. 11.